Exhibit 10.4

 

AMENDMENT

 

Lionbridge Technologies Inc. (formerly known as Lionbridge Technologies Holdings
Inc.) (“LTI”) and Morgan Stanley Venture Capital Fund II Annex, L.P. and Morgan
Stanley Venture Investors Annex, L.P., (collectively, “Morgan”), amend the
Senior Subordinated Promissory Note issued by LTI to Morgan on March 9, 1999 by
changing the payment date reflected therein to August 12, 2003.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or duly authorized representatives as of the 29th
day of July, 2003.

 

MORGAN STANLEY VENTURE CAPITAL

FUND II ANNEX, L.P.

 

By: Morgan Stanley Venture Partners II, L.P.,

its General Partner

 

By: Morgan Stanley Venture Capital II, Inc.,

its Managing General Partner

 

By: /s/ DEBRA ABRAMOVITZ

 

MORGAN STANLEY VENTURE

INVESTORS ANNEX, L.P.

 

By: Morgan Stanley Venture Partners II, L.P.,

its General Partner

 

By: Morgan Stanley Venture Capital II, Inc.,

its Managing General Partner

 

By: /s/ DEBRA ABRAMOVITZ

 

LIONBRIDGE TECHNOLOGIES, INC.

 

By: /s/ DAVID DAHN

 

1